1    JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    916/488-3030
     916/489-9297 fax
4

5
     Attorney for Plaintiff
     CRYSTAL ERVIN
6

7

8
                                UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                               -o0O0o-

12
     CRYSTAL ERVIN,                                              No.   2:18-CV-00167-EFB
13

14                         Plaintiff,
                                                                 STIPULATION AND [proposed]
15                                                               ORDER FOR EXTENSION OF
                                                                 TIME TO FILE PLAINTIFF’S
16
            v.                                                   REPLY BRIEF
17
     NANCY BERRYHILL, Acting
18   Commissioner of Social Security,
19
                       Defendant.
20   _______________________________________/
21          IT IS HEREBY STIPULATED by and between the parties, through their respective
22
     undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a reply
23
     brief is extended to October 17, 2018.
24

25          This extension is requested because plaintiff’s counsel had six briefs of various kinds,

26   including four in federal court, due over a three-business-day period ending October 2, 2018, as
27

28



                                              [Pleading Title] - 1
1    well as five hearings, one out of town, and could only reasonably complete three of them. Counsel
2
     continues to have other work, too.
3

4

5
     Dated:    October 4, 2018                                     /s/ Jesse S. Kaplan
6                                                                  JESSE S. KAPLAN
7                                                                  Attorney for Plaintiff

8

9
                                                                   McGREGOR W. SCOTT
10                                                                 United States Attorney
                                                                   DEBORAH LEE STACHEL
11                                                                 Regional Counsel, Region IX
                                                                   Social Security Administration
12

13
     Dated: October 5, 2018                                         /s/ per e-mail authorization
14                                                                 ELLINOR CODER
                                                                   Special Assistant U.S. Attorney
15
                                                                   Attorney for Defendant
16

17

18
                                                   ORDER
19

20

21            For good cause shown on the basis of this stipulation, the requested extension of

22   plaintiff’s time is granted. Plaintiff may file a reply brief no later than October 17, 2018.
23
              SO ORDERED.
24
     Dated: October 11, 2018.
25

26

27

28



                                              [Pleading Title] - 2
